DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the fastening ends are made up of hook and loop fasteners, from claims 5, 6 and 14 
wherein the breakaway clasp attaches to the left textile portion by snapping the left snap piece into the left base piece while the left textile portion is positioned between the left snap piece and left base piece, and wherein the breakaway clasp attaches to the right textile portion by snapping the right snap piece into the right base piece while the right textile portion is positioned between the right snap piece and right base piece, from claims 8 and 16
the fastening mechanisms are hook and loop fasteners, from claim 20  
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The abstract of the disclosure is objected to because the phrase “The present invention” should be avoided.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 depend from claim 13, and therefore claim 13 fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 13 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leslie (US Publication No. 2017/0119106).
Regarding claim 1, Leslie discloses a system for securing a face mask to a person, the system comprising: 
an elongated textile (see annotated Fig. 5); and 
at least two fastening ends (see annotated Fig. 5); 
wherein each of the fastening ends are located at each end of the elongated textile (see annotated Fig. 5); and 
wherein each of the fastening ends are configured to removably attach to a left ear strap and right ear strap of a face mask (see annotated Fig. 5).  
Regarding claim 2, Leslie further discloses comprising: 
a breakaway clasp (see annotated Fig. 5); 
wherein the elongated textile includes a left textile portion and a right textile portion (see annotated Fig. 5); 
wherein the breakaway clasp removably attaches the left textile portion to the right textile portion (see annotated Fig. 5).  
Regarding claim 3, Leslie discloses, wherein the fastening ends are made up of snap fastener ends, wherein the snap fastener ends include a female snap socket and a male snap stud (see annotated Fig. 5).  
Regarding claim 4, Leslie discloses, wherein the fastening ends are made up of snap fastener ends, wherein the snap fastener ends includes a female snap socket and a male snap stud (see annotated Fig. 5).  
Regarding claim 13, Leslie discloses a system for securing a face mask to a person, the system comprising: 
an elongated textile (see annotated Fig. 5); 
at least two fastening ends (see annotated Fig. 5); and 
a breakaway clasp (see annotated Fig. 5); 
wherein the elongated textile includes a left textile portion and a right textile portion (see annotated Fig. 5); 
wherein the breakaway clasp includes a male end and a female end (see annotated Fig. 5); 
wherein one end of the left textile portion includes one of the fastening ends and the opposing end of the left textile portion includes the female end of the breakaway clasp (see annotated Fig. 5); 
wherein one end of the right textile portion includes one of the fastening ends and the opposing end of the right textile portion includes the male end of the breakaway clasp (see annotated Fig. 5); 
wherein the male end of the breakaway clasp removably attaches to the female end of the breakaway clasp to removably secure the right textile portion to the left textile portion (see annotated Fig. 5); and 
wherein each of the fastening ends are configured to removably attach to a left ear strap and right ear strap of a face mask (see annotated Fig. 5).  
Regarding claim 13, Leslie discloses, wherein the fastening ends are made up of snap fastener ends, wherein the snap fastener ends include a female snap socket and a male snap stud. 
 Regarding claim 17, Leslie discloses a method of manufacturing and utilizing an apparatus for securing a face mask to a person, the method comprising: 
cutting an elongated textile to size (see annotated Fig. 5); 
installing a fastening mechanism to each end of the elongated textile (see annotated Fig. 5); 
cutting the elongated textile in half, creating a left textile portion and a right textile portion (see annotated Fig. 5); 
installing a breakaway clasp to the end of the right textile portion and left textile portion opposing the fastening mechanisms (see annotated Fig. 5); and 
attaching the fastening mechanism to each ear strap of a face mask (see annotated Fig. 5).  
Regarding claim 18, Leslie further discloses, further comprising: 
removing the fastening mechanism from each ear strap of a face mask (see annotated Fig. 5).  
Regarding claim 19, Leslie discloses, wherein the fastening mechanism are snap fastener ends (see annotated Fig. 5).  

    PNG
    media_image1.png
    709
    727
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Leslie (US Publication No. 2017/0119106).
Regarding claim 9, Leslie discloses the claimed invention except for the elongated textile is 32 inches long by 3/8 inches wide by 1/25 inches thick.  It would have been an obvious matter of design choice to have the elongated textile is 32 inches long by 3/8 inches wide by 1/25 inches thick, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 10, Leslie discloses the claimed invention except for the left textile portion is 16 inches long by 3/8 inches wide by 1/25 inches thick, and the right textile portion is 16 inches long by 3/8 inches wide by 1/25 inches thick.  It would have been an obvious matter of design choice to have the left textile portion is 16 inches long by 3/8 inches wide by 1/25 inches thick, and the right textile portion is 16 inches long by 3/8 inches wide by 1/25 inches thick., since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 11, it is construed that the elongated textile material limitations as recited in claim 11 referring to the selecting of the suitable material and its specification to be used in making the system is old and well known, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 12, Leslie discloses the claimed invention except for the elongated textile is a cylindrical cord. It would have been an obvious matter of design choice to have the elongated textile is a cylindrical cord, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed system was significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Allowable Subject Matter

Claims 5-8, 14-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677